Murphy, J.,
concurring:
I concur that the judgment of the Trial Court be affirmed. I continue to question the usefulness of an Appellate procedure in matai cases. See AP No. 20-85 Aoelua v. Tagoa’i (March 20, 1986) (Murphy concurring); AP No. 7-86 Registration of Le’iato (December 22, 1986) (Murphy dissenting)
In this case Appellant has made an effort to raise issues of law which the majority opinion discusses. In reality they are not legal issues. Whether a family traces hereditary rights directly to the original title holder or to the last living holder of the title is not, for example, a legal issue. It is a matter of custom and tradition and should not be treated otherwise by either the judicial or legislative branch of the government.